Name: Commission Regulation (EU) NoÃ 1138/2010 of 7Ã December 2010 amending for the 140th time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban
 Type: Regulation
 Subject Matter: international affairs;  civil law;  politics and public safety;  Asia and Oceania
 Date Published: nan

 8.12.2010 EN Official Journal of the European Union L 322/4 COMMISSION REGULATION (EU) No 1138/2010 of 7 December 2010 amending for the 140th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan, (1) and in particular Articles 7(1)(a) and 7c(3) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. By means of Commission Regulation (EC) No 246/2006 (2) Sanabel Relief Agency Limited (Sanabel) was added to Annex I. (2) On 29 September 2010 the General Court annulled Regulation (EC) No 881/2002 in so far as it concerned Sanabel (3) holding that the rights of the defence, the right to judicial review and the right to property had not been respected. (3) Following receipt of a statement of reasons from the UN Al Qaida and Taliban Sanctions Committee, the Commission communicated this statement to Sanabel in August 2009. In July 2010 it has communicated a related statement of reasons which it had just received from the Sanctions Committee. Sanabel has submitted its observations on these statements of reasons. (4) The list of persons, groups and entities to whom the freezing of funds and economic resources should apply, drawn up by the UN Al Qaida and Taliban Sanctions Committee, currently comprises Sanabel. (5) Pursuant to Article 7c(3) of Regulation (EC) No 881/2002, after having carefully considered the observations received from Sanabel, and given the preventive nature of the freezing of funds and economic resources, the Commission considers that the listing of Sanabel is justified for reasons of its association with the Taliban, Usama bin Laden or the Al-Qaida network. (6) In view of this, the listing decision concerning Sanabel should be replaced by a new decision confirming its inclusion in Annex I to Regulation (EC) No 881/2002. (7) This new decision should apply from 11 February 2006, given the preventive nature and objectives of the freezing of funds and economic resources under Regulation (EC) No 881/2002 and the need to protect legitimate interests of the economic operators, who have been relying on the decision made in 2006. (8) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Review of Listings under Regulation 881/2002, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on 9 December 2010. It shall apply from 11 February 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 December 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 139, 29.5.2002, p. 9. (2) OJ L 40, 11.2.2006, p. 13. (3) Case T-136/06 (Judgment in joint cases T-135/06 to T-138/06). ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: The following entry under the heading Legal persons, groups and entities is confirmed: Sanabel Relief Agency Limited (alias (a) Sanabel Relief Agency (b) Sanabel L'il-Igatha, (c) SRA, (d) Sara, (e) Al-Rahama Relief Foundation Limited). Address: (a) 63 South Rd, Sparkbrook, Birmingham B 111 EX, United Kingdom (b) 1011 Stockport Rd, Levenshulme, Manchester M9 2TB, United Kingdom (c) P.O. Box 50, Manchester M19 25P, United Kingdom (d) 98 Gresham Road, Middlesbrough, United Kingdom (e) 54 Anson Road, London NW2 6AD, United Kingdom. Other information: (a) charity number: 1083469, (b) registration number: 3713110. Date of designation referred to in Article 2a (4) (b): 7.2.2006.